          Case 1:18-cr-00053-KBJ Document 47 Filed 01/15/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
UNITED STATES OF AMERICA,                )
                                         )
               v.                        )      Criminal No. 18-cr-053 (KBJ)
                                         )
MH PILLARS LTD., ET AL.,                 )
                                         )
               Defendants.               )
                                         )

                                        ORDER

       The parties appeared before this Court for arraignment as to defendants Firoz

Patel and MH Pillars, Ltd., and for a status conference as to defendant Ferhan Patel on

January 15, 2019. During the status conference, the Court found that it was in the

interests of justice to exclude from the Speedy Trial Act calculation the time between

the status conference of January 15, 2019, and the status conference scheduled for May

9, 2019, based on the volume of discovery just disclosed to the newly arraigned

defendants and counsels’ representations regarding the need for additional time to

exchange and review discovery in this case. See 18 U.S.C. § 3161(h)(6). Accordingly,

it is hereby

       ORDERED that the period from January 15, 2019, through May 9, 2019,

inclusive, is excluded from the Speedy Trial calculation, insofar as the resulting delay

fulfills the ends of justice.


Date: January 15, 2019                          Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge
